ACCEPTED
                                                                             05-17-01335-CV
                                                                   FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                           6/4/2018 11:10 AM
                                                                                  LISA MATZ
                                                                                      CLERK


                  No. 05-17-01335-CV
___________________________________________________________
                                                        FILED IN
                                                 5th COURT OF APPEALS
             In the Fifth District Court Appeals     DALLAS, TEXAS

                       at Dallas, Texas          6/4/2018 11:10:08 AM

___________________________________________________________
                                                       LISA MATZ
                                                         Clerk


                       Wesley Roemer,

                                             Appellant  , FILED IN
                                                   5th COURT OF APPEALS
                                                        DALLAS, TEXAS
                               v.                   6/4/2018 11:10:08 AM
                                                          LISA MATZ
                                                            Clerk
                         Edd Haskins,

                                             Appellee.
___________________________________________________________


                   Appellant’s Brief
___________________________________________________________


Scott P. Stolley                                 Craig A. Albert
State Bar No. 19284350                  State Bar No. 00790076
scott@appellatehub.com                     calbert@cplalaw.com
Stolley Law, P.C.                       Cherry Petersen Landry
4810 Purdue Ave.                                     Albert LLP
Dallas, Texas 75209                 8350 N. Central Expressway
Phone: (469) 235-4588                                Suite 1500
                                            Dallas, Texas 75206
                                          Phone: (214) 382-3040


            Counsel for Appellant Wesley Roemer

                   Oral Argument Requested
              LIST OF PARTIES AND COUNSEL

Appellant/Cross-Appellee/   Appellate Counsel
Plaintiff

Wesley Roemer               Scott P. Stolley
                            Stolley Law, P.C.
                            4810 Purdue Ave.
                            Dallas, Texas 75209

                            Trial and Appellate Counsel

                            Craig A. Albert
                            Kartik R. Singapura
                            Cherry Petersen Landry
                            Albert LLP
                            8350 N. Central Expressway
                            Suite 1500
                            Dallas, Texas 75206


Appellee/Cross-Appellant/   Appellate Counsel
Defendant

Edd Haskins                 Jeffrey S. Levinger
                            Levinger PC
                            1700 Pacific Ave.
                            Suite 2390
                            Dallas, Texas 75201

                            J. Carl Cecere
                            Cecere PC
                            6035 McCommas Blvd.
                            Dallas, Texas 75206




Appellant’s Brief                                  Page 2
                    Trial Counsel

                    Michael J. Lang
                    Crawford, Wishnew & Lang
                    PLLC
                    1700 Pacific Ave
                    Suite 2390
                    Dallas, Texas 75201

                    William S. Richmond
                    Platt Cheema Richmond PLLC
                    3906 Lemmon Ave.
                    Suite 212
                    Dallas, Texas 75219




Appellant’s Brief                       Page 3
                               TABLE OF CONTENTS

                                                                                           Page

List of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

___________________________________________________________

Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . 14

___________________________________________________________

Issues . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

___________________________________________________________

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

        (1) The LLC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

        (2) The Settlement Agreement . . . . . . . . . . . . . . . . . . . 16

        (3) The Endeavor Deals . . . . . . . . . . . . . . . . . . . . . . . . 17

        (4) The Southpark Project . . . . . . . . . . . . . . . . . . . . . . . 18

        (5) The Steiner Ranch Project . . . . . . . . . . . . . . . . . . . . 19

        (6) Roemer’s Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

        (7) The Judicial Resolution . . . . . . . . . . . . . . . . . . . . . . 22




Appellant’s Brief                                                                       Page 4
                                                                                       Page

___________________________________________________________

Summary of Arguments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

       (1) Denial of Roemer’s Summary
           Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

       (2) Granting of Haskins’s Summary
           Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

       (3) Erroneous Final Judgment . . . . . . . . . . . . . . . . . . . 25

___________________________________________________________

Arguments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

       1. Paragraph F of the Settlement Agreement
          perpetuated the LLC for certain projects, in-
          cluding current and future Endeavor pro-
          jects. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

       2. The Settlement Agreement does not allow
          Haskins to individually pursue Endeavor
          projects, including the Southpark and Stei-
          ner Projects. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

       3. Haskins admitted that the Southpark and
          Steiner Projects were opportunities of the
          LLC. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

       4. Haskins did not conclusively defeat Roe-
          mer’s contract claim. . . . . . . . . . . . . . . . . . . . . . . . . . 39

       5. Haskins’s fiduciary duties barred him from
          usurping Endeavor projects, including the
          Southpark and Steiner Projects. . . . . . . . . . . . . . . . . 41




Appellant’s Brief                                                                    Page 5
                                                                                         Page

        6. The law of usurpation of corporate opportu-
           nities also supports Roemer’s appeal. . . . . . . . . . . . . 43

        7. Nothing in the Settlement Agreement
           waived or limited Haskins’s fiduciary duties
           regarding Endeavor projects. . . . . . . . . . . . . . . . . . . . 46

        8. The trial court did not enter any declara-
           tions for Haskins. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

        9. The Settlement Agreement contains no con-
           dition precedent to Roemer’s right to re-
           cover. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

        10. Alternatively, the Settlement Agreement is
            ambiguous, requiring a remand for a jury
            trial. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53

___________________________________________________________

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57

___________________________________________________________

Appendices

        A — Final Judgment (SuppCR4-6)

        B — Order on Motions for Summary
            Judgment (3CR3046-48)

        C — Order on Motions for Summary
            Judgment (3CR3138-40)



Appellant’s Brief                                                                     Page 6
     D — Settlement Agreement and Release
         (1CR711-718)




Appellant’s Brief                           Page 7
                          INDEX OF AUTHORITIES

                                         CASES
                                                                                      Page

Allen v. Devon Energy Holdings,
L.L.C.,
   367 S.W.3d 355 (Tex. App.—
   Houston [1st Dist.] 2012, rev.
   granted and judgm’t set aside
   by agreement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

Arredondo v. City of Dallas,
   79 S.W.3d 657 (Tex. App.—
   Dallas 2002, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . 53

Calvert v. Employees Retirement
Sys. of Tex.,
   648 S.W.2d 418 (Tex. App.—
   Austin 1983, writ ref’d n.r.e.) . . . . . . . . . . . . . . . . . . . . . . . 51

Cantey Hanger LLP v. Byrd,
   467 S.W.3d 477 (Tex. 2015) . . . . . . . . . . . . . . . . . . . . . . . . 49

Coker v. Coker,
   650 S.W.2d 391 (Tex. 1983) . . . . . . . . . . . . . . . . . . . 28, 29, 53

Criswell v. European Crossroads
Shopping Ctr., Ltd.,
   792 S.W.2d 945 (Tex. 1990) . . . . . . . . . . . . . . . . . . . . . . . . 52

Dunagan v. Bushey,
   152 Tex. 530, 263 S.W.2d 148
   (1953) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Forbau v. Aetna Life Ins. Co.,
   876 S.W.2d 132 (Tex. 1994) . . . . . . . . . . . . . . . . . . . . . . . . 29



Appellant’s Brief                                                                   Page 8
                                                                                      Page

Furmanite Worldwide, Inc. v.
NextCorp, Ltd.,
   339 S.W.3d 326 (Tex. App.—
   Dallas 2011, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Gearhart Indus., Inc. v. Smith
Int’l, Inc.,
   741 F.2d 707 (5th Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . 44

Guardian Trust Co. v. Bauereisen,
   132 Tex. 396, 121 S.W.2d 579
   (1938) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 44

Heritage Res., Inc. v. NationsBank,
   939 W.W.2d 118 (Tex. 1996) . . . . . . . . . . . . . . . . . . . . . . . 29

Highlands Mgmt. Co. v. First
Interstate Bank,
   956 S.W.2d 749 (Tex. App.—
   Houston [14th Dist.] 1997,
   pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 354

Imperial Group (Texas), Inc. v.
Scholnick,
   709 S.W.2d 358 (Tex. App.—
   Tyler 1986, writ ref’d n.r.e.) . . . . . . . . . . . . . . . . . . . . . . . . 48

In re Hardee,
   2013 WL 1084494 (Bankr.
   E.D. Tex. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

In re TSC Sieber Servs., LC,
   2012 WL 5046820 (Bankr.
   E.D. Tex. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42




Appellant’s Brief                                                                   Page 9
                                                                                      Page

International Bankers Life Ins.
Co. v. Holloway,
   368 S.W.2d 567 (Tex. 1963) . . . . . . . . . . . . . . . . . . . . . . . . 44

Jochec v. Clayburne,
   863 S.W.2d 516 (Tex. App.—
   Austin 1993, writ denied) . . . . . . . . . . . . . . . . . . . . . . . . . 47

Kartsotis v. Bloch,
   503 S.W.3d 506 (Tex. App.—
   Dallas 2016, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . 37, 39

Landon v. S&H Mktg. Group, Inc.,
   82 S.W.3d 666 (Tex. App.—
   Eastland 2002, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

Lifshutz v. Lifshutz,
   199 S.W.3d 9 (Tex. App.—
   San Antonio 2006, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . 42

Nat’l Plan Adm’rs, Inc. v. Nat’l
Health Ins. Co.,
   235 S.W.3d 695 (Tex. 2007) . . . . . . . . . . . . . . . . . . . . . . . . 46

Paddock v. Siemoneit,
   147 Tex. 571, 218 S.W.2d 428
   (1949) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

Petro Pro, Ltd. v. Upland Res. Inc.,
   279 S.W.3d 743 (Tex. App.—
   Amarillo 2007, pet. denied) . . . . . . . . . . . . . . . . . . . . . . 50, 51




Appellant’s Brief                                                                 Page 10
                                                                                          Page

Redmon v. Griffith,
   202 S.W.3d 225 (Tex. App.—
   Tyler 2006, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

Reilly v. Rangers Mgmt., Inc.,
   727 S.W.2d 527 (Tex. 1987) . . . . . . . . . . . . . . . . . . . . . . . . 28

Sage St. Assocs. v. Northdale
Constr. Co.,
   863 S.W.2d 438 (Tex.1993) . . . . . . . . . . . . . . . . . . . . . . . . 54

Strebel v. Wimberly,
   371 S.W.3d 267 (Tex. App.—
   Houston [1st Dist.] 2012, pet.
   denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41, 46, 47

White v. Moore,
   760 S.W.2d 242 (Tex.1988) . . . . . . . . . . . . . . . . . . . . . . . . 54

Wynnewood State Bank v. Embrey,
   451 S.W.2d 930 (Tex. Civ. App.
   —Dallas 1970, writ ref’d n.r.e.) . . . . . . . . . . . . . . . . . . . . . 28

XCO Prod. Co. v. Jamison,
   194 S.W.3d 622 (Tex. App.—
   Houston [14th Dist.] 2006,
   pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    29

                                       STATUTES

Tex. Civ. Prac. & Rem. Code ch. 37 . . . . . . . . . . . . . . . . . . .                   26




Appellant’s Brief                                                                  Page 11
                    STATEMENT OF THE CASE
    This dispute between the two co-managers/members of a

Texas real-estate-development LLC was adjudicated by a partial

summary judgment, followed by a bench trial before the Hon

Gena Slaughter, of the 191st District Court of Dallas County.

(SuppCR4-6.)

    Plaintiff/Appellant Wesley Roemer appeals:

     (1) the orders denying him summary judgment on (a)
         his declaratory-judgment claim to construe the
         contract at issue, and (b) his breach-of-fiduciary-
         duty claim against Defendant/Appellee Edd
         Haskins for usurping the Southpark Project;

     (2) the summary-judgment orders granting Haskins
         (a) a take-nothing summary judgment on Roe-
         mer’s breach-of-contract and breach-of-fiduciary-
         duty claims, and (b) declaratory relief regarding
         the contract at issue; and

     (3) the Final Judgment, but only insofar as it incor-
         porates those prior summary-judgment orders
         against Roemer and for Haskins.

(3CR3046-48, 3138-40; SuppCR4-6.)

    Haskins has cross-appealed as to the awards made against

him in the Final Judgment (entered after the bench trial), award-

ing Roemer: (a) about $117,000 in actual damages for the Chapel




Appellant’s Brief                                        Page 12
Colorado and Brodie Projects; (b) $50,000 in attorney’s fees for

trial; (c) additional attorney’s fees for appeal; (d) prejudgment in-

terest; and (e) post-judgment interest. (SuppCR4-6.)




Appellant’s Brief                                           Page 13
           STATEMENT REGARDING ORAL ARGUMENT

    Roemer requests oral argument because of the complicated

summary-judgment history of this case.




Appellant’s Brief                                   Page 14
                             ISSUES

    Erroneous Summary-Judgment Orders — Did the trial court

commit reversible error by: (a) denying Roemer’s motion for sum-

mary judgment on his claim to declare the contract’s interpreta-

tion and on his breach-of-fiduciary-duty claim regarding the

Southpark Project; (b) granting Haskins a take-nothing sum-

mary judgment on Roemer’s breach-of-contract and fiduciary-

duty claims; and (c) granting Haskins a summary judgment on

his claim to declare the contract’s interpretation?




Appellant’s Brief                                       Page 15
                     STATEMENT OF FACTS

(1) The LLC

    In July 2008, Roemer and Haskins began operating a real-

estate-development business through an entity they formed,

called Haskins/Roemer, L.L.C. (the “LLC”). (1CR705-06.)

Through the LLC, Roemer and Haskins developed sites for the

construction of self-storage facilities. (1CR706.)


(2) The Settlement Agreement

    A dispute arose between Roemer and Haskins about their

relative roles in the LLC, and in December 2011, they entered

into a Settlement Agreement and Release (the “Settlement

Agreement”) to resolve the dispute. (1CR706-07, 711-18, 726-27.)

At the time of the Settlement Agreement, Roemer and Haskins,

as the sole members of the LLC, had the option of winding up the

LLC, but they chose not to do so. (1CR706-07.) Instead, as

Haskins said, “at the time the Settlement Agreement was en-

tered into, we felt like the association between the two of us was

more beneficial than each of us individually going our own way




Appellant’s Brief                                        Page 16
... .” (1CR731; see 1CR712 (Recital H, saying the same thing).)

    Therefore, the Settlement Agreement states that the LLC

continued to exist for the limited purpose of the following deals:

“Pflugerville, Brodie, Chapel Colorado and any current or future

Endeavor [Real Estate Group] deals ... .” (1CR715 (emphasis

added).) Endeavor Real Estate Group acted as an equity partner

on the Brodie Project with the LLC. (1CR695.) On behalf of the

LLC, Roemer also worked extensively on developing other poten-

tial projects with Endeavor. (2CR1730-34; 3CR1924-27, 1934-36.)


(3) The Endeavor Deals

    Expressly dealing with “Endeavor deals,” Paragraph F of the

Settlement Agreement states in pertinent part:

     Notwithstanding the foregoing, the Parties agree to
     give Endeavor the right of first refusal on all self-
     storage deals in either the Austin or DFW SMSA.
     This requirement will expire on August 31, 2014 or
     one year after the issuance of a CO for any Endeavor
     Haskins/Roemer, LLC self-storage project com-
     menced before August 31, 2013, whichever comes
     later. Each party must be copied on all correspond-
     ence offer or presentation of any deal made to En-
     deavor. If Endeavor declines to pursue such deal
     within fourteen (14) days after same is presented to
     Endeavor either party shall be free to take any such



Appellant’s Brief                                        Page 17
     deal to third-parties with no obligation to
     Haskins/Roemer LLC or the other Party. If, however,
     Endeavor has indicated an interest in pursuing the
     deal the Parties agree that they will not take the
     deal to any third-party so long as Endeavor contin-
     ues to actively pursue such deal.

(1CR715.) This language ensures that if there are projects with

Endeavor, such projects will be done for the benefit of the LLC,

rather than for the benefit of Roemer or Haskins individually.

(1CR705-09, 715; 2CR1706-08, 1714-17, 1730-34; 3CR1924-26,

1934-36; see pages 26-39, below.)


(4) The Southpark Project

    As early as January 2011, almost a year before execution of

the Settlement Agreement, Roemer began performing significant

feasibility work and financial projections on behalf of the LLC for

a project known as Southpark Meadows (the “Southpark Pro-

ject”). (1CR708.) The Southpark Project was a self-storage project

in the Austin SMSA,1 which was underwritten and developed




1     SMSA is an abbreviation for Standard Metropolitan Sta-
tistical Area. (1CR558-59.)



Appellant’s Brief                                         Page 18
with Endeavor. (Id.)

    Roemer performed work on the Southpark Project until

Haskins unilaterally excluded Roemer and the LLC from the pro-

ject. (Id.) Haskins cut Roemer and the LLC out of communica-

tions with Endeavor, and took the project for himself. (1CR705-

09.) Haskins pursued the Southpark Project with Endeavor for

the benefit of Southpark SS, LLC (“Southpark SS”), an entity

formed by Haskins in July 2012, nearly four months before

Haskins unilaterally excluded Roemer and the LLC from the

Southpark Project. (1CR788-90.)

    Earlier emails from Endeavor showed Endeavor’s under-

standing that the LLC was part of the Southpark Project.

(2CR848 (Roemer explaining how Endeavor sent him banking

documents showing his liability on the Southpark Project, thus

reflecting Endeavor’s understanding that Roemer was indeed

part of the deal).)


(5) The Steiner Ranch Project

    For the LLC, Roemer was in charge of preparing pro formas,




Appellant’s Brief                                      Page 19
feasibility studies, and unit-mix analysis, to send to Endeavor re-

lated to the Steiner Ranch Project, and he, in fact, did provide

those services, both before and after the Settlement Agreement.

(3CR1934-35.) Haskins’s email to Roemer dated August 31, 2012

(long after the Settlement Agreement) confirms that Roemer was

preparing the “update” on Steiner Ranch to provide to Endeavor.

(3CR1937 (“Steiner is on a fast track to close. Can you have the

update by Monday?”).) Haskins’s email to Roemer dated Septem-

ber 1, 2012 instructs him, in addition to “updating rents and de-

mands,” to “project separately what this will look like if they [the

competitors] actually build the dam site project and both [the

competitors’ project and the project of Endeavor/Haskins/Roe-

mer] are in lease-up at the same time.” (3CR1938.)

    As reflected in the September 1st email, Roemer was working

on this “as fast as I can.” (Id.) In response to these instructions,

on September 6, 2012, Roemer delivered the “Proforma Storage

Steiner Marshall Ford Site,” which reflects his extensive work on

the Steiner Ranch Project being developed by Endeavor and the

LLC. (3CR1939-44.) On that same day, Roemer sent to Endeavor



Appellant’s Brief                                          Page 20
the related report entitled “Estimate Demand for Steiner Ranch/

Marshall.” (3CR1945-54.)

    After Roemer’s delivery of this work product, Haskins

stopped communicating with Roemer with any regularity. In the

next day or so, Haskins declared unilaterally that the LLC was

“terminated.” (3CR1935.)


(6) Roemer’s Claims

    In this lawsuit, Roemer contends (among other things) that

by forming Southpark SS and pursuing the Southpark Project

with Endeavor, Haskins breached the Settlement Agreement and

his fiduciary duty to the LLC, by usurping the opportunity be-

longing to the LLC. (1CR23-24.) Roemer also asserted claims for

breach of contract and breach of fiduciary duty with respect to

any other Endeavor projects that Haskins usurped for himself.

(1CR33.) During discovery, Roemer learned that Haskins had

usurped at least one other Endeavor project (Steiner Ranch). (See

pages 19-21, above.) Further, Roemer asserted claims for money




Appellant’s Brief                                        Page 21
that Haskins owed him for the Chapel Colorado and Brodie Pro-

jects. (1CR480-83.)


(7) The Judicial Resolution

    Roemer filed a traditional motion for partial summary judg-

ment, seeking (a) a declaration construing Paragraph F of the

Settlement Agreement, and (b) imposition of liability on Haskins

for his breach of fiduciary duty in usurping the LLC’s opportunity

in the Southpark Project. (1CR693-702.) Haskins filed multiple

motions for summary judgment on various topics. (1CR101-23,

1CR281-323; 2CR1886-94; 3CR2442-54.)

    The trial court denied Roemer’s motion for summary judg-

ment and granted three of Haskins’s motion for summary judg-

ment. 2 (3CR3046-48; SuppCR4-6.) But in the process, the court

reserved for a bench trial Roemer’s claims regarding the Brodie

and Chapel Colorado Projects. (3CR3046-48, 3138-40.) After the



2     The trial court also granted a fourth motion for summary
judgment that Haskins filed (regarding NL Land Holdings), but
that summary judgment is not at issue in this appeal.
(3CR2442-54.)



Appellant’s Brief                                        Page 22
bench trial, the court entered judgment awarding amounts to

Roemer for the Brodie and Chapel Colorado Projects, as described

on pages 12-13, above.




Appellant’s Brief                                       Page 23
                    SUMMARY OF ARGUMENTS

    (1) Denial of Roemer’s Summary Judgment — The trial court

erred in denying Roemer’s motion for summary judgment on his

declaratory and fiduciary-duty claims, because (a) the Settlement

Agreement clearly and unambiguously binds Haskins to do cur-

rent and future Endeavor projects through the LLC, (b) Texas

law imposes fiduciary duties on Haskins as an LLC manager, (c)

the Settlement Agreement did not waive or limit Haskins’s fidu-

ciary duties, and (d) Haskins breached his fiduciary duties by

usurping the Southpark Project for himself. Roemer is entitled to

(a) a summary judgment declaring the interpretation of the Set-

tlement Agreement in his favor, (b) a summary judgment that

Haskins is liable for breach of fiduciary duty related to the South-

park Project, and (c) a remand for a trial on remaining issues.


    (2) Granting of Haskins’s Summary Judgment — For the

reasons listed above, the trial court erred in granting Haskins (a)

a take-nothing summary judgment on Roemer’s breach-of-con-

tract and fiduciary-duty claims, and (b) a summary judgment on




Appellant’s Brief                                          Page 24
Haskins’s declaratory claim. The trial court also erred, because

Haskins did not prove his lack of liability as a matter of law, and

Roemer raised genuine issues of material fact that precluded

summary judgment. An alternative ground for reversal is that if

the Settlement Agreement is not construed in Roemer’s favor as

a matter of law, then the agreement is, at a minimum, ambigu-

ous, which would create a fact issue that precludes summary

judgment.


    (3) Erroneous Final Judgment — The summary-judgment or-

ders, which were incorporated in the Final Judgment, errone-

ously deprived Roemer of a trial on his breach-of-fiduciary-duty

and breach-of-contract claims, thus necessitating a remand for a

trial on those claims. The judgment (and the underlying orders)

are also defective by not actually making any declarations re-

garding interpretation of the Settlement Agreement.




Appellant’s Brief                                         Page 25
                         ARGUMENTS

1. Paragraph F of the Settlement Agreement per-
   petuated the LLC for certain projects, including
   current and future Endeavor projects.
    Under the Declaratory Judgments Act (Texas Civil Practice

and Remedies Code ch. 37), Roemer asked the trial court to con-

strue the Settlement Agreement (1CR697-98), including the key

Paragraph F, which reads:

     F. Independent Deals. With the exception of Pflu-
     gerville, Brodie, Chapel Colorado and any current or
     future Endeavor deals, Haskins/Roemer, LLC shall
     not pursue any future deals. Roemer and Haskins
     are free to pursue deals either independently or with
     other entities. Notwithstanding the existence of
     Haskins/Roemer, LLC, the Haskins/Roemer, LLC
     Operating Agreement, or this Settlement Agreement,
     either Haskins or Roemer may engage in whatever
     activities they choose, whether the same may be
     competitive with Haskins/Roemer, LLC or otherwise
     without having or incurring any obligation to offer
     any interest in such activities to Haskins/Roemer,
     LLC or any other member. Nothing in this Settle-
     ment Agreement or the Haskins/Roemer Operating
     Agreement shall prevent the members from engaging
     in such activities, or require any member to permit
     Haskins/Roemer, LLC or any other member to par-
     ticipate in any such activities, and as a material part
     of each Parties’ consideration under this Settlement
     Agreement, each Party hereby waives any such right
     or claim of participation.



Appellant’s Brief                                        Page 26
     Notwithstanding the foregoing, the Parties agree to
     give Endeavor the right of first refusal on all self-
     storage deals in either the Austin or DFW SMSA.
     This requirement will expire on August 31, 2014 or
     one year after the issuance of a CO for any Endeavor
     Haskins/ Roemer, LLC self-storage project com-
     menced before August 31, 2014, whichever comes
     later. Each party must be copied on all correspond-
     ence, offer or presentation of any deal made to En-
     deavor. If Endeavor declines to pursue such deal,
     within fourteen (14) days after same is presented to
     Endeavor either party shall be free to take any such
     deal to third-parties with no obligation to Haskins/
     Roemer, LLC or the other Party. If, however, En-
     deavor has indicated an interest in pursuing the
     deal, the Parties agree that they will not take the
     deal to any third-party so long as Endeavor contin-
     ues to actively pursue such deal.

(1CR715.)

    Based on the plain, unambiguous words of that paragraph,

Roemer requested that the trial court declare, as a matter of law,

the following:

    (a) Both Roemer and Haskins are free to pursue any deals

       for development of self-storage facilities without any obli-

       gation to each other or the LLC, except for the following

       deals: (a) Pflugerville; (b) Brodie; (c) Chapel Colorado;

       and (d) any current or future deals with Endeavor.




Appellant’s Brief                                          Page 27
     (b) For all self-storage deals in the Austin or Dallas-Fort

           Worth SMSAs, the LLC must present the deal to En-

           deavor subject to the stated deadline, at which point En-

           deavor has the right of first refusal on such deals.

(1CR697-98.)

     These requests obviously required the court to construe the

Settlement Agreement, which is subject to the usual rules for con-

tract interpretation. Among other things, the contract must be

construed as a whole. E.g., Reilly v. Rangers Mgmt., Inc., 727
S.W.2d 527, 529 (Tex. 1987); Coker v. Coker, 650 S.W.2d 391, 393

(Tex. 1983). This is an application of the long-established rule

that “[n]o one phrase, sentence, or section [of a contract] should

be isolated from its setting and considered apart from the other

provisions.” Guardian Trust Co. v. Bauereisen, 132 Tex. 396, 121
S.W.2d 579, 583 (1938); see, e.g., Wynnewood State Bank v. Em-

brey, 451 S.W.2d 930, 932 (Tex. Civ. App.—Dallas 1970, writ ref’d

n.r.e.).

     The court must examine and consider the entire writing in




Appellant’s Brief                                             Page 28
an effort to harmonize and give effect to all provisions of the con-

tract so that none will be rendered meaningless. E.g., Coker, 650
S.W.2d at 393. Texas courts presume that the parties to the con-

tract intend every clause to have some effect. E.g., Heritage Res.,

Inc. v. NationsBank, 939 W.W.2d 118, 121 (Tex. 1996); XCO Prod.

Co. v. Jamison, 194 S.W.3d 622, 627 (Tex. App.—Houston [14th

Dist.] 2006, pet. denied). Moreover, a specific provision controls

over a general provision. E.g., Forbau v. Aetna Life Ins. Co., 876
S.W.2d 132, 133-34 (Tex. 1994).

    In this case, Roemer’s declaratory requests reflect a plain-

reading construction that gives full force and effect to the entire

Settlement Agreement and gives controlling effect to specific pro-

visions over general provisions.

    Paragraph F starts by confirming that the LLC will continue

in business, stating: “With the exception of Pflugerville, Brodie,

Chapel Colorado and any current or future Endeavor deals,

Haskins/Roemer, LLC shall not pursue any future deals.”

(1CR715.) Although that first sentence of Paragraph F is par-

tially stated in the negative (that the LLC “shall not pursue any



Appellant’s Brief                                          Page 29
future deals”), the sentence also makes clear that the LLC will

continue for certain projects, including for “any current or future

Endeavor deals.” (Id.) Other language in the Settlement Agree-

ment sets out the terms under which the LLC will continue.

(1CR711-18.)

    The continuation of the LLC to do Endeavor projects is con-

firmed by Paragraph H. of the Recitals, which states:

     H. Whereas, Haskins/Roemer, LLC is presently en-
        gaged in development deals with Endeavor Real
        Estate Group (“Endeavor”) and Haskins/Roemer,
        LLC wishes to continue to do business or attempt
        to do business with Endeavor and the parties be-
        lieve they may more successfully deal with En-
        deavor as Haskins/Roemer, LLC rather than as
        Haskins or Roemer in their individual capacity.

(1CR712.) This recital of the Agreement’s purpose must be given

effect when interpreting the Agreement. See, e.g., Furmanite

Worldwide, Inc. v. NextCorp, Ltd., 339 S.W.3d 326, 336 (Tex.

App.—Dallas 2011, no pet.) (court may review purpose and intent

expressed in a “recital,” which is “[a] preliminary statement in a

contract or deed explaining the reasons for entering into it or the

background of the transaction”).




Appellant’s Brief                                         Page 30
    After the first sentence, the next few sentences of Paragraph

F state that Roemer and Haskins are otherwise free to inde-

pendently pursue other projects. (1CR715.) But then the first sen-

tence of the second paragraph (under Paragraph F) states the

parties’ intent that the freedom to independently pursue other

projects is restricted: “Notwithstanding the foregoing, the Parties

agree to give Endeavor the right of first refusal on all self-storage

deals in either the Austin or DFW SMSA.” (Id.) The next few sen-

tences then set out procedures for giving Endeavor the oppor-

tunity to be involved in such projects with the LLC. (Id.)

    Importantly, the second paragraph of Paragraph F makes

clear that any project Endeavor decides to pursue will remain a

project of the LLC. Roemer and Haskins are prohibited from tak-

ing any such projects for themselves. The specific language is:

     If Endeavor declines to pursue such deal, within
     fourteen (14) days after same is presented to En-
     deavor either party shall be free to take any such
     deal to third-parties with no obligation to Haskins/
     Roemer, LLC or the other Party. If, however, En-
     deavor has indicated an interest in pursuing the
     deal, the Parties agree that they will not take the
     deal to any third-party so long as Endeavor contin-
     ues to actively pursue such deal.



Appellant’s Brief                                            Page 31
(Id.)

        This language makes clear that as long as Endeavor is inter-

ested in (or is “pursuing”) a project, Roemer and Haskins must

pursue the project through the LLC, not independently for them-

selves. The parties can independently pursue such projects with

other investors besides Endeavor only if Endeavor has turned

down and is no longer pursuing the project. But neither Roemer

nor Haskins is free to independently pursue such a project with

Endeavor’s participation. The key to independently pursuing a

project is whether Endeavor is involved: If Endeavor is involved,

the project belongs to the LLC.

        Roemer offers a common-sense, rational reading of the Set-

tlement Agreement. The reading offered by Haskins is not rea-

sonable because it renders meaningless multiple portions of the

Settlement Agreement, including the first sentence of Paragraph

F, the second paragraph of paragraph F, and Recital H. Thus, the

trial court erred by not reading the language in Roemer’s favor

as a matter of law, which led the court into the error of granting




Appellant’s Brief                                           Page 32
summary judgment to Haskins and denying the summary judg-

ment that Roemer requested. Roemer is entitled to the declara-

tions he requested regarding the Settlement Agreement’s mean-

ing, and Haskins is not entitled to the declarations he requested. 3


2. The Settlement Agreement does not allow
   Haskins to individually pursue Endeavor pro-
   jects, including the Southpark and Steiner Pro-
   jects.
    Haskins erroneously defended his conduct by claiming that

the Settlement Agreement authorizes him to pursue individual

deals. But the parties expressly agreed that the LLC would con-

tinue its existence for the purpose of “any current or future En-

deavor deals.” (1CR 715.) Paragraph F’s contractual allowance of

“independent deals” is harmonized in the context of the first sen-

tence, which expressly saves the following opportunities for the

LLC: “Pflugerville, Brodie, Chapel Colorado and any current or

future Endeavor deals.” (Id. (emphasis added).)


3     If the Court believes that Haskins has proffered a reasona-
ble interpretation, then the contract is ambiguous. This scenario
is discussed in section 10, below.



Appellant’s Brief                                          Page 33
    In furtherance of the preservation of “any current or future

Endeavor deals” for the LLC, the Settlement Agreement ex-

pressly:

     a. Sets out a fee-split schedule for “Endeavor projects into

           which Haskins/Roemer, LLC enters into a Development

           Agreement ... .” (1CR713.)

     b. Splits equally the brokerage commission for such En-

           deavor projects: “The Parties agree that any brokerage

           fee that Haskins/Roemer LLC is to receive under any

           Endeavor development agreement ... will be evenly split

           between Haskins and Roemer.” (Id.)

     c. Splits equally the equity taken by Haskins and Roemer

           in such future Endeavor projects: “The Parties agree

           that all any equity interest that Haskins/Roemer, LLC

           receives under any development agreement with En-

           deavor will be evenly split between Haskins and Roe-

           mer.” (1CR715.)


    It is undisputed the Southpark Project is a project involving




Appellant’s Brief                                          Page 34
Endeavor. (1CR708.) Therefore, it does not fall within the cate-

gory of “independent deals” allowed by Paragraph F of the Settle-

ment Agreement. (See 1CR715.) Indeed, Haskins admitted that

before excluding Roemer and the LLC from the Southpark Project

in October 2012, the LLC was in a position to pursue that project

with Endeavor. (1CR744.)

    Despite the language in Paragraph F, Haskins formed South-

park SS in July 2012 for the purpose of doing the Southpark Pro-

ject with Endeavor. (1CR788-90.) The birth of this new entity was

purportedly the product of Haskins “exercise[ing] our rights un-

der the Settlement Agreement to compete with Mr. Roemer and

with Haskins and Roemer.” (1CR741.)

    But the Settlement Agreement includes no such unilateral

right to omit the LLC from the Southpark Project, which is an

Endeavor project within the Austin SMSA that was developed

before the expiration date of August 31, 2014. (1CR707-08.) To

the contrary, the Settlement Agreement expressly states that

such deals belong to the LLC and may not be pursued by Haskins

individually. (1CR715.)



Appellant’s Brief                                        Page 35
    The same is true of other projects that Haskins has done with

Endeavor (whether known to Roemer or unknown to Roemer) be-

fore the expiration date stated in Paragraph F. Thus, Roemer is

entitled to his declarations, and Haskins is not entitled to the

declarations he sought. (1CR298, 697-98.)

    Finally, Haskins included a request for declarations that es-

sentially asked the court to rule that Haskins could do deals with

Endeavor if Endeavor chose him over the LLC. (1CR298.) But as

discussed earlier, Paragraph F means that if Endeavor is in the

project, then it is an LLC opportunity. (See pages 26-36, above.)

If Endeavor wants to do the deal, then the LLC must be involved,

not Haskins or Roemer individually.


3. Haskins admitted that the Southpark and Stei-
   ner Projects were opportunities of the LLC.
    Regarding the Southpark Project, Roemer was in charge of

preparing pro formas, feasibility studies, and unit-mix analysis,

to send to Endeavor, and he, in fact, did that work for the LLC

relating to the Southpark Project. (2CR1714-17.) Haskins sent

emails to Roemer reflecting that Roemer was running that aspect



Appellant’s Brief                                        Page 36
of the project with Endeavor and that he (Haskins) was not in-

volved. (2CR1718.) In the same period, Haskins was discussing

with Roemer in writing what the “stake” in Southpark would be

for the LLC. (2CR1719.) When addressing the “stake” or “South-

park Splits,” Haskins assured Roemer in writing that “I don’t ex-

pect them [Endeavor] to screw us.” (2CR1720.)

    When Roemer expressed further concern about the “split,”

Haskins encouraged Roemer in writing to “feel free to speak with

him [Chris Ellis at Endeavor] about it.” (2CR1722.) These con-

temporaneous email communications confirm that the Southpark

Project was an LLC project. See, e.g., Kartsotis v. Bloch, 503
S.W.3d 506, 516 (Tex. App.—Dallas 2016, pet. denied) (“In deter-

mining the parties’ intent, we may consider the construction the

parties placed on the contract as evidenced by their conduct.”). At

minimum, these communications raised a fact question to pre-

clude a summary judgment for Haskins.

    Another “Endeavor deal” in dispute is the Steiner Project.

With respect to this project, Roemer was similarly in charge of

preparing a pro forma, feasibility studies, and unit-mix analysis



Appellant’s Brief                                         Page 37
to send to Endeavor, and he, in fact, did provide those services for

the LLC, both before and after the Settlement Agreement.

(3CR1934-35.) Haskins sent an email to Roemer dated August 31,

2012 (long after the Settlement Agreement), which confirms that

Roemer was preparing the “update” on Steiner to provide to En-

deavor. (3CR1934-37.)

    Further, Haskins’s email to Roemer dated September 1, 2012

instructs Roemer, in addition to “updating rents and demands,”

to “project separately what this will look like if they [the compet-

itors] actually build the dam site project and both [the competi-

tors’ project and the project of Endeavor/Haskins/Roemer] are in

lease-up at the same time.” (3CR1938.) In response to these in-

structions, on September 6, 2012, Roemer delivered the

“Proforma Storage Steiner Marshall Ford Site,” which reflects

Roemer’s extensive work on the Steiner Project being developed

by Endeavor in cooperation with the LLC. (3CR1939-44.) On that

same day, Roemer sent to Endeavor a related report entitled “Es-

timate Demand for Steiner Ranch/Marshall,” further evidencing

his work related to Steiner Ranch on behalf of the LLC.



Appellant’s Brief                                          Page 38
(3CR1945-54.)

    Accordingly, Haskins’s own admissions, as well as communi-

cations between the parties, (a) demonstrate that Roemer’s inter-

pretation is correct, and (b) contradict the positions now taken by

Haskins. The parties contemplated preserving certain Endeavor

deals for the benefit of the LLC, and indeed, operated in that

manner after execution of the Settlement Agreement. This post-

execution conduct demonstrates that both parties intended the

Settlement Agreement to mean what Roemer advocates in this

case. See, e.g., Kartsotis v. Bloch, 503 S.W.3d 506, 516 (Tex.

App.—Dallas 2016, pet. denied) (“In determining the parties’ in-

tent, we may consider the construction the parties placed on the

contract as evidenced by their conduct.”).


4. Haskins did not conclusively defeat Roemer’s
   contract claim.
    In moving for summary judgment, Haskins argued that he

had conclusively defeated Roemer’s contract claim, although

Haskins limited that argument to the Southpark and Steiner

Ranch Projects. (1CR310-13.)



Appellant’s Brief                                         Page 39
    First, he argued that Roemer cannot prove a breach, because

Haskins was free under the Settlement Agreement to take En-

deavor deals for himself. (1CR311-12.) But as demonstrated else-

where in this brief, the Settlement Agreement required that the

Endeavor deals remain with the LLC. (See sections 1-3, above.)

    Second, Haskins argued that Roemer did not perform duties

he was required to perform (specifically, to identify the two sites

for Southpark and Steiner). (1CR312-13.) But nothing in the Set-

tlement Agreement made site selection by Roemer a condition

precedent to his ability to recover. (See 1CR711-18.) Indeed, the

Settlement Agreement contains no preconditions that Roemer

had to perform in order to be able to recover. (See section 9, be-

low.) Further, to the extent Roemer had to contribute to those two

projects, he in fact performed significant work. (See pages 18-22,

36-39, above.)

    In short, Haskins did not conclusively prove that Roemer

cannot recover on his contract claim. At a minimum, the record

shows there are fact issues that preclude summary judgment on

the contract claim.



Appellant’s Brief                                         Page 40
5. Haskins’s fiduciary duties barred him from
   usurping Endeavor projects, including the
   Southpark and Steiner Projects.
    A member-manager of an LLC, like Haskins, owes a fiduci-

ary duty to the LLC itself. See, e.g., Allen v. Devon Energy Hold-

ings, L.L.C., 367 S.W.3d 355, 393 (Tex. App.—Houston [1st Dist.]

2012, rev. granted and judgm’t set aside by agreement); Strebel

v. Wimberly, 371 S.W.3d 267, 284 (Tex. App.—Houston [1st Dist.]

2012, pet. denied).

     This duty of loyalty dictates that a manager-member must

act in good faith and must not allow his or her personal interests

to prevail over the interests of the company. Strebel, 371 S.W.3d

at 284. The duty of loyalty requires an extreme measure of can-

dor, unselfishness, and good faith on the part of the manager-

member. Id. A fiduciary is under an obligation not to usurp com-

pany opportunities for personal gain. See, e.g., Landon v. S&H

Mktg. Group, Inc., 82 S.W.3d 666, 672 (Tex. App.—Eastland

2002, no pet.).

    Regarding Southpark, on November 12, 2012, Haskins




Appellant’s Brief                                        Page 41
usurped the LLC’s opportunity by having his newly created en-

tity, Southpark SS, LLC, enter into a Development Management

Agreement with a sole-purpose Endeavor entity called South

First All Stor, Ltd. (2CR1355-56.) Regarding Steiner, on January

10, 2014, Haskins usurped the LLC’s opportunity by having his

newly created entity, Steiner SS, LLC, enter into a Development

Management Agreement with a sole-purpose Endeavor entity

called Steiner MF, Ltd. (2CR1084.)

    By individually pursuing the Southpark and Steiner Projects

with Endeavor, Haskins breached his fiduciary duty of loyalty

owed to the LLC (for which Roemer is suing as the derivative

plaintiff (1CR23-24)), in addition to breaching the Settlement

Agreement. See Lifshutz v. Lifshutz, 199 S.W.3d 9, 19 (Tex.

App.—San Antonio 2006, no pet.); In re Hardee, 2013 WL
1084494, at *9 (Bankr. E.D. Tex. 2013) (managing member owed

LLC formal fiduciary duties based on Texas LLC law); In re TSC

Sieber Servs., LC, 2012 WL 5046820, at *7 (Bankr. E.D. Tex.

2012).

    Accordingly, the trial court should have granted Roemer’s



Appellant’s Brief                                       Page 42
traditional motion for partial summary judgment regarding

Haskins’s usurpation of the Southpark Project, while reserving

for trial the determination of damages and the determination

whether Haskins is liable for usurping other LLC opportunities

with Endeavor. (1CR702.)


6. The law of usurpation of corporate opportunities
   also supports Roemer’s appeal.
    It is well-settled Texas law that officers and directors of a

corporation are fiduciaries. See, e.g., Paddock v. Siemoneit, 147
Tex. 571, 218 S.W.2d 428, 431 (1949) (“Undoubtedly, as a director

and the managing officer of the corporation, [Defendant] occupied

the position of a fiduciary towards the company.”); see also Red-

mon v. Griffith, 202 S.W.3d 225, 237 (Tex. App.—Tyler 2006, pet.

denied) (noting fiduciary duty among co-shareholders of an LLC

may exist).

    As fiduciaries, officers and directors owe to the corporation a

duty of loyalty that specifically prohibits them from wrongfully

diverting corporate opportunities for themselves. See, e.g., Inter-

national Bankers Life Ins. Co. v. Holloway, 368 S.W.2d 567, 576



Appellant’s Brief                                         Page 43
(Tex. 1963) (“A corporate fiduciary is under obligation not to

usurp corporate opportunities for personal gain or wrongfully di-

verting corporate opportunities themselves.”); Dunagan v.

Bushey, 152 Tex. 530, 263 S.W.2d 148, 152 (1953) (“The directors

of a corporation stand in a fiduciary relationship to the corpora-

tion and its stockholders, and they are without authority to act

as such in a matter in which the director’s interest is adverse to

that of the corporation.”).

    Moreover, the duty of loyalty requires an extreme measure

of candor, unselfishness, and good faith on the part of the officer

or director. E.g., Holloway, 368 S.W.2d at 577. Transactions in

which a corporate fiduciary derives personal profit are subject to

the closest examination. Id.

    Importantly, the burden of proof is on the interested officer

or director to show that the conduct under consideration is not a

usurpation of a corporate opportunity. See id. at 576; Gearhart

Indus., Inc. v. Smith Int’l, Inc., 741 F.2d 707, 720 (5th Cir. 1984).

The summary-judgment record demonstrates that Haskins




Appellant’s Brief                                           Page 44
usurped company opportunities belonging to the LLC. (See sec-

tion 5, above.) At a minimum, there is a fact issue about this —

particularly in view of the rule that the burden shifted to Haskins

to demonstrate that he did not usurp company opportunities.

    Haskins is a co-managing member of the LLC. (1CR727.)

Moreover, the parties expressly contemplated current and future

deals with Endeavor when executing the Settlement Agreement,

and mutually agreed that such deals will be done for the benefit

of the LLC, rather than its individual members. (1CR715.)

    The Southpark Project was an opportunity of the LLC, since

it was: (a) a self-storage project; (b) in the Austin SMSA; (c) un-

derwritten and developed by Endeavor; and (d) commenced be-

fore the expiration date of August 31, 2014. (1CR708, 715.) De-

spite the express terms of the Settlement Agreement and the

clear company opportunity presented by the Southpark Project,

Haskins formed Southpark SS in July 2012, and pursued the

Southpark Project with Endeavor for his own personal benefit.

(1CR788-90.)




Appellant’s Brief                                         Page 45
    As a matter of Texas law, Haskins usurped a company oppor-

tunity of the LLC, breached the Settlement Agreement, and

breached his fiduciary duty to the LLC. The trial court should

have granted Roemer’s motion for summary judgment (as to

Haskins breach of fiduciary duty related to the Southpark Pro-

ject), and should not have granted Haskins a take-nothing sum-

mary judgment on breach of fiduciary duty.


7. Nothing in the Settlement Agreement waived or
   limited Haskins’s fiduciary duties regarding En-
   deavor projects.
    Haskins argued that the Settlement Agreement altered his

fiduciary duties. (2CR1886-94.) For a party to waive or limit his

fiduciary duties, it must be done by clear and unequivocal lan-

guage. Texas courts has emphasized the importance of honoring

parties’ contractual terms defining the scope of their obligations

and agreements, including limiting fiduciary duties that might

otherwise exist. See, e.g., Nat’l Plan Adm’rs, Inc. v. Nat’l Health

Ins. Co., 235 S.W.3d 695, 703 (Tex. 2007); Strebel v. Wimberly,

371 S.W.3d 267, 283 (Tex. App.—Houston [1st Dist.] 2012, pet.




Appellant’s Brief                                         Page 46
denied).

    On a plain reading, Paragraph F is not an express and clear

waiver of fiduciary duties as to current and future Endeavor

deals carved out of the “independent deals” category. Tellingly,

there is no language anywhere in Paragraph F about eliminating

or even limiting fiduciary duties. This is in sharp contrast to

cases where waivers or limits were found.

    In Strebel, the manager-member expressly disclaimed any fi-

duciary duty owed to the LLC, through a provision in a secondary

agreement, which said that “the General Partner shall have no

duties (including fiduciary duties) except as expressly set forth in

this Agreement.” Strebel, 371 S.W.3d at 283. This secondary

agreement eliminated the fiduciary duties that the General Part-

ner had owed under the parties’ original agreement.

    In Jochec v. Clayburne, 863 S.W.2d 516, 520 (Tex. App.—

Austin 1993, writ denied), the court held that the trial court erred

by refusing to recognize that a trustee’s fiduciary duties had been

contractually limited. The agreement provided that the defend-

ants were permitted “to engage in and carry on any business or



Appellant’s Brief                                          Page 47
undertaking … with any person, firm, corporation or trustee un-

der any other trust.” Although the court concluded the language

was not specific enough to provide a clear indication of the par-

ties’ intent, evidence presented at trial established that the plain-

tiffs did not object to the defendants serving in a dual capacity.

Therefore, the parties clearly intended this provision to serve as

a limitation of the defendant’s fiduciary duty.

    In contrast, Roemer offered summary-judgment evidence (in-

cluding multiple affidavits) that the parties did not contemplate

a waiver of fiduciary duties relative to the carved-out Endeavor

deals. (1CR693-703; 2CR1081-98; 3CR1915-23.)

    The common-law fiduciary duty is the source of the duty of

an LLC manager not to usurp LLC opportunities. “The so-called

‘corporate opportunity’ rule is but a means, judicially designed,

to test the conduct of the fiduciary respecting the requirements

cast on him of ‘utmost good faith in his relations to the corpora-

tion he represents.’” Imperial Group (Texas), Inc. v. Scholnick,

709 S.W.2d 358, 363 (Tex. App.—Tyler 1986, writ ref’d n.r.e.).

     The Settlement Agreement nowhere mentions, much less



Appellant’s Brief                                           Page 48
abrogates, the fiduciary duties owed by Haskins to the LLC under

common law. The trial court should have denied Haskins’s sup-

plemental motion for summary judgment on this issue.

(2CR1886-94.)

     For the same reasons, the trial court should have denied

Haskins’s summary-judgment argument that his “affirmative de-

fenses” of waiver and estoppel conclusively defeated Roemer’s fi-

duciary-duty claim. (1CR116-18, 315-17; 2CR1893.) First, those

defenses are nothing but recast versions of his incorrect argu-

ment that the Settlement Agreement allows him to take En-

deavor deals for himself. (1CR109-10.) Second, Haskins made no

effort to conclusively prove the elements of waiver and estoppel,

which was his summary-judgment burden since he claims these

are “affirmative defenses.” (1CR116-18, 315-17; 2CR1893.) See,

e.g., Cantey Hanger LLP v. Byrd, 467 S.W.3d 477 (Tex. 2015) (de-

fendant moving for summary judgment on affirmative defense

carries the burden to establish, as a matter of law, each legal el-

ement of its defense).




Appellant’s Brief                                         Page 49
8. The trial court did not actually enter any decla-
   rations for Haskins.
    Although Haskins requested specific declarations from the

trial court (1CR298), the summary-judgment orders simply

granted summary judgment, without making any declarations.

(3CR3046-48, 3138-40.) The Final Judgment simply incorporated

the summary-judgment rulings, again without making any dec-

larations. (SuppCR4-6.)

    In the absence of declarations, the judgment is fatally flawed

and cannot support Haskins’s claim that the Settlement Agree-

ment means what he claims. See Petro Pro, Ltd. v. Upland Res.

Inc., 279 S.W.3d 743, 747-48 (Tex. App.—Amarillo 2007, pet. de-

nied). In Petro Pro, as in this case, the judgment merely granted

summary judgment without declaring the parties’ rights. Id. at

747-48 & n.2. The court of appeals complained that it “was left to

speculate as to exactly what the trial court determined the rights

of the parties under the assignments to be.” Id. at 748. The court

continued that “[a] properly drafted declaratory judgment should

terminate the uncertainty or controversy giving rise to suit by




Appellant’s Brief                                        Page 50
declaring the rights of the parties as to those matters upon which

the parties joined issue.” Id. Thus, the court ruled that “the fail-

ure of the judgment to specifically declare those rights was error.”

Id.; see Calvert v. Employees Retirement Sys. of Tex., 648 S.W.2d
418, 419 (Tex. App.—Austin 1983, writ ref’d n.r.e.) (where the

trial court granted summary judgment without including decla-

rations, the district court failed in its duty).

    The Petro Pro court then determined that it should neverthe-

less declare the rights of the parties, since the issue was joined

by cross-motions for summary judgment. Petro Pro, 279 S.W.3d

at 748. This Court should do the same, but unencumbered (as in

Petro Pro) by any speculation about what the trial court intended

to declare but did not.


9. The Settlement Agreement contains no condi-
   tions precedent to Roemer’s right to recover.
    Haskins asserted that he is entitled to declarations that Roe-

mer had to fulfill certain duties before he can recover for En-

deavor projects. (1CR298.) But there is no such condition in the

Settlement Agreement. The duty language that Haskins relied



Appellant’s Brief                                          Page 51
on does not state that the duties are a condition precedent to par-

ticipation in the monetary benefits that Haskins usurps for him-

self. (1CR713.) See, e.g., Criswell v. European Crossroads Shop-

ping Ctr., Ltd., 792 S.W.2d 945, 948 (Tex. 1990) (condition prece-

dent usually requires words such as “if,” “provided that,” or “on

condition that”).

    Further, Paragraph C of the Settlement Agreement provides

that any alleged failure to perform by the parties must be re-

solved internally through good-faith efforts, and by mediation if

those efforts fail to resolve the dispute. (1CR713.) The parties

also expressly agreed in Paragraph C that “in no event shall such

dispute be used as a basis to delay or deny distribution” under

the Settlement Agreement. (Id.) Thus, the Settlement Agreement

contains no condition precedent or predicate that permits

Haskins to “delay or deny distribution” regarding deals that are

LLC opportunities.

     And in any case, the trial court could not have properly

granted summary judgment to Haskins on the basis of any con-

dition precedent because, at minimum, Roemer raised material



Appellant’s Brief                                         Page 52
questions of fact regarding his performance. (2CR1083, 1354-55;

see pages 18-21, 36-39, above.)


10. Alternatively, the Settlement Agreement is am-
    biguous, requiring a remand for a jury trial.
    A contract is ambiguous when its meaning is uncertain and

doubtful or it is reasonably susceptible to more than one inter-

pretation. E.g., Coker v. Coker, 391, 650 S.W.2d 391, 394 (Tex.

1983). Whether a contract is ambiguous is a question of law for

the court to decide by looking at the contract as a whole in light

of the circumstances present when the contract was created. E.g.,

id. When a contract contains an ambiguity, the granting of a mo-

tion for summary judgment is erroneous because the interpreta-

tion of the contract becomes a fact issue. E.g., id.

    At worst, the trial court in this case was presented with an

ambiguous contract, and the interpretation of the contract should

have been resolved by a full trial — not by summary judgment.

See, e.g., id.; see also Arredondo v. City of Dallas, 79 S.W.3d 657,

666-67 (Tex. App.—Dallas 2002, pet. denied) (“Patent ambiguity

of a contract may be considered for the first time on appeal from



Appellant’s Brief                                          Page 53
a motion for summary judgment.”); Highlands Mgmt. Co. v. First

Interstate Bank, 956 S.W.2d 749, 752 n.1 (Tex. App.—Houston

[14th Dist.] 1997, pet. denied) (court can consider ambiguity

whether or not raised by parties); cf. White v. Moore, 760 S.W.2d
242, 243 (Tex.1988) (reversing summary judgment in will-contest

case due to ambiguity, where parties had agreed the will was un-

ambiguous); Sage St. Assocs. v. Northdale Constr. Co., 863
S.W.2d 438, 445 (Tex.1993) (“A court may conclude that a con-

tract is ambiguous even in the absence of such a pleading by ei-

ther party.”).




Appellant’s Brief                                        Page 54
                        CONCLUSION

    Roemer requests that the Court reverse the trial court’s sum-

mary judgment for Haskins, reverse the trial court’s denial of

Roemer’s motion for summary judgment, enter the summary

judgment that Roemer requested, reverse the final judgment only

insofar as it is predicated on the summary-judgment orders, and

remand for further proceedings on Roemer’s breach-of-contract

and breach-of-fiduciary-duty claims. Roemer also requests gen-

eral relief.




Appellant’s Brief                                       Page 55
                    Respectfully submitted,

                    Stolley Law, P.C.

                    By:   /s/ Scott P. Stolley
                              Scott P. Stolley

                    State Bar No. 19284350
                    scott@appellatehub.com
                    4810 Purdue Ave.
                    Dallas, Texas 75209
                    Phone: (469) 235-4588

                    Craig A. Albert
                    Cherry Petersen Landry
                    Albert LLP
                    State Bar No. 00790076
                    calbert@cplalaw.com
                    8350 N. Central Expressway
                    Suite 1500
                    Dallas, Texas 75206
                    Phone: (214) 265-7457
                    Fax: (214) 265-7008

                    Counsel for Appellant
                    Wesley Roemer




Appellant’s Brief                                Page 56
               CERTIFICATE OF COMPLIANCE

    This brief was prepared using Microsoft Word 2013 in Cen-
tury font with 14-point type. This brief contains 6444 words, not
counting the sections excluded by Tex. R. App. P. 9.4(i)(1).


                                 /s/ Scott P. Stolley
                                    Scott P. Stolley


                    CERTIFICATE OF SERVICE

      On June 4, 2018, a copy of this brief was served through
efileTexas.gov on counsel for Appellee, as indicated below:

Jeffrey S. Levinger              J. Carl Cecere
Levinger PC                      Cecere PC
1700 Pacific Ave.                6035 McCommas Blvd.
Suite 2390                       Dallas, Texas 75206
Dallas, Texas 75201              ccecere@cecerepc.com
jlevinger@levingerpc.com


                                  /s/ Scott P. Stolley
                                       Scott P. Stolley




Appellant’s Brief                                         Page 57
Appendix A
                                    CAUSE NO. DC-13-02661

WESLEY ROEMER, Individually                        §                IN THE DISTRICT COURT
and Derivatively on Behalf of                     §
Haskins/Roemer, L.L.C.;                           §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §                  191 st JUDICIAL DISTRICT
                                                  §
                                                  §
EDD HASKINS                                       §
                                                  §
      Defendant.                                  §                 DALLASCOUNTY,TEXAS


                                       FINAL JUDGMENT



       On December 14, 2015, this case proceeded to a bench trial. Plaintiff Wesley Roemer

("Plaintiff') appeared in person and through counsel and announced ready. Defendant Edd

Haskins ("Defendant") appeared in person and through counsel and announced ready.

       After receiving evidence through the testimony of live witnesses and the admission of
                                            I

exhibits, and the parties having rested and closed, the Court is of the opinion that Plaintiff should

recover from Defendant as follows :

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff

Wesley Roemer shall have judgment against Defendant Edd Haskins for actual damages on the

contract claims related to Chapel Colorado LLC and the Brodie management fees in the amount

of $117,248.31, plus pre-judgment interest as follows :

       6% per annum running from September 16, 2014 [180 days after Defendant received

       written notice of the claim on March 20, 2014] on the actual damage amount of




FINAL JUDGMENT                                                                                Page 1
                                                                                                  4
        $81 ,248.31 [one-half of the March 7, 2014 distribution in the amount of $162,496.63]

        related to the sale proceeds being held by Defendant for Plaintiffs interest in Chapel

        Colorado LLC; AND

        6% per annum running from March 5, 2013 [the date of the filing of the lawsuit] on the

        actual damage amount of $36,000.00 related to the Brodie management fees owed by

        Defendant to Plaintiff;

For total amount of pre-judgweat iatereit iJ:1 the 0:fl'l01:1at of$

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff Wesley

Roemer shall have judgment against Defendant Edd Haskins for reasonable attorney's fees for

the contract claims pursuant to Chapter 38 in the amount of $50,000 for pre-trial, trial, and post-

trial and costs of court.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff Wesley

Roemer shall have judgment against Defendant Edd Haskins for post-judgment interest on the

actual damages, attorney's fees and court costs, in the amount of 5% compounded annually,

starting on the date of the entry of this judgment and running until the date paid.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff shall be

entitled to recover the following reasonable attorney' s fees from Defendant in the event Plaintiff

is successful in any appeals:

       For appeal to the Dallas Court of Appeals                  $30,000

       For petition to the Texas Supreme Court                    $10,000

       For briefing to the Texas Supreme Court                    $13,000

       For oral argument to the Texas Supreme Court               $7,000




FINAL JUDGMENT                                                                               Page2

                                                                                                5
        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff is entitled

to recover post-judgment interest on the amounts of appellate attorney's fees, in the amount of

5% compounded annually from the following dates: (1) on the date an appeal is perfected, for

the $30,000 in the court of appeals; and (2) on the date a petition for review is filed for the fees in

the Supreme Court.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff shall have

all writs of execution and other processes necessary to enforce this judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that while the Court

entered two Orders on Motions for Summary Judgment on November 23, 2015 and February 16,

2016, granting Defendant's Motion for Partial Summary Judgment on Declaratory Judgment

without any express declaratory relief given, the Court determines that it is not equitable and just

to award to Defendant attorney' s fees or costs of court against Plaintiff under the declaratory

judgment claim. These two above-referen~ed summary judgment orders are hereby merged into

this Final Judgment.

       This is the Final Judgment that disposes of all claims between all parties. All other relief

not expressly granted ~r.:)~ denied.

       SIGNED this~
                __ 'adJay o/2;/;.017.




FINAL JUDGMENT                                                                                  Page3

                                                                                                   6
Appendix B
                                                                                      ,. 1/),!JT
                                                                                        .        I


                                                                                   toe.'' " " " 41 i
                                   CAUSE NO. DC-13-02661

WESLEY ROEMER, Individually                   §        IN THE DISTRICT COURT
And Derivatively on Behalf of                 §
HASKINS/ROEMER, L.L.C.                        §
                                              §
               Plaintiffs,                    §        191st-J JUDICIAL DISTRICT
                                              §
v.                                            §
                                              §
EDD HASKINS,                                  §
                                              §
               Defendant.                     §        DALLASCOUNTY,TEXAS


                   ORDER ON MOTIONS FOR SUMMARY JUDGMENT

       Came on for hearing Defendant Edd Haskins's ("Defendant") Motion for Partial

Summary Judgment and Defendant's Motion for Partial Summary Judgment on Declaratory

Judgment and Breach of Contract, and Defendant's Supplemental Motion for Summary

Judgment against Plaintiff Wesley Roemer, individually and derivatively on behalf of

Haskins/Roemer, LLC ("Plaintiff') (collectively, "Defendant's Motions for Summary

Judgment").

       The Court also heard Plaintiffs Traditional Motion for Partial Summary Judgment

(Chapel Colorado, LLC), Plaintiffs Traditional Motion for Partial Summary Judgment (Brodie

Management Fees), and Plaintiffs Traditional Motion for Partial Summary Judgment (Endeavor

Deals) against Defendant (collectively, "Plaintiff's Motions for Summary Judgment").

       The Court also heard Defendants Motion for Traditional Summary Judgment and No

Evidence Summary Judgment on claims Plaintiff asserted against Defendant relating to a project

owned by NL Land Holdings, Ltd. (the ''NL Land Holdings Summary Judgment"), as well as

Defendant's Motion to Strike Plaintiffs claims relating to the project owned by NL Land

Holdings, Ltd. as untimely (the "Motion to Strike").



ORDER O MOTIONS FOR SUMMARY JUDGMENT      Page t
                                                                                                 3046
       The Court, having considered Defendant's Motions for Summary Judgment and the NL

Land Holdings Summary Judgment, Plaintiff's Responses in Opposition to Defendant's Motions

for Summary Judgment and the NL Land Holdings Summary Judgment, Defendant's Replies in

Support of Defendant's Motions for Summary Judgment, Defendant's Objections to Plaintiffs

Summary Judgment Evidence, the summary judgment evidence admitted for consideration, and

the pleadings on file in this case, is of the opinion that Defendant's Motions for Summary

Judgment and NL Land Holdings Summary Judgment should be GRANTED in their entirety,

except as to Defendant' s motion for summary judgment on Plaintiff's claim for breach of

contract regarding Defendant' s alleged failure to pay Plaintiff the Brodie Management Fee.

       The Court, having considered Plaintiffs Motions for Summary Judgment, Defendant's

Responses in Qpposition to Plaintiff's Motions for Summary Judgment, Defendant's Objections

and Motion to Strike Summary Judgment Evidence, Defendants Motions for Summary Judgment

and the summary judgment evidence admitted for consideration, is of the opinion that Plaintiffs

Motions for Summa_ry Judgment should be DENIED.

       IT IS FURTHER ORDERED that Defendant's Motions for Summary Judgment and NL

Land Holdings Summary Judgment are GRANTED in their entirety, except for Defendant's

motion for summary judgment for breach of contract regarding Defendants' alleged failure to

pay Plaintiff the Brodie Management Fee;

       IT IS FURTHER ORDERED that Defendant' s Motion to Strike Untimely Disclosures

and Claim is DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff's Motions for Summary Judgment are

DENIED in their entirety;




ORDER ON MOTIONS FOR SUMMARY JUDGMENT      Page 2
                                                                                                  3047
       IT IS FURTHER ORDERED that Plaintiff shall . take nothing by his claims against

Defendant, which are hereby dismissed with prejudice, except for Defendant's motion for

summ.ary judgment for Defendant's alleged breach of contract for failure to pay Plaintiff the

Brodie Management Fee and Plaintiffs claim for Defendant's alleged breach of contract for

failure to distribute proceeds from the sale of certain property known as Chapel Colorado.



       SIGNED this   JD   /lJday of   Jo.J           2015.


                                                 ~G-----




ORDER ON MOTIONS FOR SUMMARY JUDGMENT - Page 3
                                                                                                3048
Appendix C
                                                                            42JfJ ...•.000466
                                      CAUSE NO. DC-13-02661

WESLEY ROEMER, Individually                      §       IN THE DISTRICT COURT
And Derivatively on Behalf of                    §
HASKINS/ROEMER, L.L.C.                           §
                                                 §
               Plaintiffs,                       §       191 5t-J JUDICIAL DISTRICT
                                                 §
v.                                               §
                                                 §
EDD HASKINS,                                     §
                                                 §
               Defendant.                        §       DALLASCOUNTY,TEXAS


                   ORDER ON MOTIONS FOR SUMMARY JUDGMENT

       Came on for hearing Defendant Edd Haskins's ("Defendant") Motion for Partial

Summary Judgment and Defendant's Motion for Partial Summary Judgment on Declaratory

Judgment and Breach of Contract, and Defendant's Supplemental Motion for Summary

Judgment against Plaintiff Wesley Roemer, individually and derivatively on behalf of

Haskins/Roemer,     LLC      ("Plaintiff')   (collectively,   "Defendant's Motions   for   Summary

Judgment").

       The Court also heard Plaintiff's Traditional Motion for Partial Summary Judgment

(Chapel Colorado, LLC), Plaintiff's Traditional Motion for Partial Summary Judgment (Brodie

Management Fees), and Plaintiff's Traditional Motion for Partial Summary Judgment (Endeavor

Deals) against Defendant (collectively, "Plaintiff's Motions for Summary Judgment").

       The Court also heard Defendants Motion for Traditional Summary Judgment and No

Evidence Summary Judgment on claims Plaintiff asserted against Defendant relating to a project

owned by NL Land Holdings, Ltd . (the "NL Land Holdings Summary Judgment"), as well as

Defendant's Motion to Strike Plaintiff's claims relating to the project owned by NL Land

Holdings, Ltd. as untimely (the "Motion to Strike").



ORDER ON MOTIONS FOR SUMMARY JUDGMENT - Page 1
                                                                                                     3138
       The Court, having considered Defendant's Motions for Summary Judgment and the NL

Land Holdings Summary Judgment, Plaintiffs Responses in Opposition to Defendant's Motions

for Summary Judgment and the NL Land Holdings Summary Judgment, Defendant's Replies in

Support of Defendant's Motions for Summary Judgment, Defendant's Objections to Plaintiffs

Summary Judgment Evidence, the summary judgment evidence admitted for consideration, and

the pleadings on file in this case, is of the opinion that Defendant's Motions for Summary

Judgment and NL Land Holdings Summary Judgment should be GRANTED in their entirety,

except as to Defendant's motion for summary judgment on Plaintiffs claim for breach of

contract regarding Defendant's alleged failure to pay Plaintiff the Brodie Management Fee.

       The Court, having considered Plaintiffs Motions for Summary Judgment, Defendant's

Responses in Opposition to Plaintiffs Motions for Summary Judgment, Defendant's Objections

and Motion to Strike Summary Judgment Evidence, Defendants Motions for Summary Judgment

and the summary judgment evidence admitted for consideration, is of the opinion that Plaintiffs

Motions for Summary Judgment should be DENIED.

       IT IS FURTHER ORDERED that Defendant's Motions for Summary Judgment and NL

Land Holdings Summary Judgment are GRANTED in their entirety, except for Defendant's

motion for summary judgment for breach of contract regarding Defendants' alleged failure to

pay Plaintiff the Brodie Management Fee;

       IT IS FURTHER ORDERED that Defendant's Motion to Strike Untimely Disclosures

and Claim is DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiffs Motions for Summary Judgment are

DENIED in their entirety;




ORDER ON MOTIONS FOR SUMMARY JUDGMENT- Paae 2
                                                                                                  3139
~- - - - - -·--·--· -··-·· ·-·--·---- - - -- .... ·- - - - - ·-   -   - ·




                          IT IS FURTHER ORDERED that Plaintiff shall take nothing by his claims against

                 Defendant, which are hereby dismissed with prejudice, except for Plaintiffs claim against

                 Defendant for alleged breach of contract for failure to pay Plaintiff the Brodie Management Fee

                 and Plaintiffs claim for Defendant's alleged breach of contract for failure to distribute proceeds

                 from the sale of certain property known as Chapel Colorado.




                 ORDER ON MOTlONS FOR SUMMARY JUDGMENT - Pase J
                                                                                                                      3140
Appendix D
··- -· ----··--·- --·--····--- - - -·--- ... --- .........-. .......    '




              This Settlement Agreement and Release (this "Agreement'') is entered into by and among
      the followiDg "Parties":

                                               I. PARTIES
      A.     Edd Haskins, individually and as Managing Member of Hwddns/Roemcr, LLC
             ("Haskins''); and

      B.     Wesley Roemer, Individually and as a member ofH.as~emer. LLC ("Roemer").

                                              II. RECITAL~.

      A.     WHEREAS, Haskins and Roemer had been members of various limited liability
             companies.
      8.    WHEREAS, Haskins/Roemer, LLC was formed in July 2008. Roemer is 1o identify
            feosible sites for the deveJopmcnt of self-storage facilltles that Endeavor. or other equity
            partners, will underwrite and develop (''Roemcr's duties"). Haskins acts to detmnine
            whether sites Roemer Identifies are capable of development, oversees the site planning,
            design, development, zoning and _pennittiug process ("Haskins duties"). Under the
            various agreements described below, both parties are to participate In the management of
            various self-storage fl\oilities (the "Management duties") (Roemer's duties, Haskins
            duties and the Management dulics arc collectively refem:d to herein as the "Parties'
            duties").
     C.     WHEREAS, in December 2008, Hasldns/Rocmer, LLC c,cccuted the Limited Liability
            Operating Agreement for Pflugerville 45 Storase, L.L.C. ("Pflugerville"). Under the
            Pflugerville Agreement, Haskins/Roemer, U.C was to act as the Development Mernbet
            of the Project, and was paid a Developer's Fee. In addition, under that agreeme11t,
            Hesldm/Rocmer was to act a.s the Owner/Builder Member of the project, and WI!$ paid a
            Builder's Fee. In connection with the Pflugerville Agreement, Hastdns/Roemer is also to
            act as the Self-Storage Management Company after the project was completed, and ls
            beiDa paid a Management Fee.
     D.     WHEREAS on April 9, 2009, Haskins formed Chapel Colorado, LLC. Haskins is the
            sole member ofCbnpel Colorado, LLC.
     E.     WHEREAS, in 2011, Haskins/Roemer, LLC executed the Limited Liability Operating
            Aarecment for Brodie MS, L.P. ("Brodie").            Under the Brodie A&TCCD1cnt,
            Ha.skins/Roemer, LLC is to act as the Developmcot Member of the Project, and will be
            paid a Oevelopec's Fee, a Builder's Fee end a Management Fee.
     F.     WHEREAS, in connection with Haskin!IR.ocmer, LLC's obligations wider the
            Pflugerville Agreement and the Brodie Agecment, Haskln!!/R.ocmer, LLC cngaeed
            Hulcins to act as the jobsite superintendent. Haskins has acted 11S the jobsltc


     SE'flLBMENT AORBEMENT                                                               Pap·l


                                                                                        HAS022153


                                                                                                           711
     - - - --·- - -~· ...



          superintendent for Haskins/Roemer, LLC- m CODDcctiou with tbe Pflugerville
          development and the Brodie Development. In connection with this duty, Haskins haa
          been paid or wfll be paid ajobsite superintendent fee.
 G.       WHEREAS, disputes arose between Haskins mid Roemer regarding each Parties
          ownership interest in llllSkins/R.ccmer, LLC, as well as the Parties' Duties and then
          respective contributio11 to various development projects and the percentage of
          compensation that each party is entitled to receive in connection with pest, c\ln'eot and
          future development projects, as well as Haskins role as on-site superintendent for the
          PDueerville, Brodie and future projects, and issues related to disproportionate cil'aws (the
          "Disputes").
H.       WHEREAS, Haskins/Roemer, LLC Is presently engaged in development deals with
         EDdeavor Real Estate Oroup ("Endeavor") and Haskins/Roemer, U.C wishes to continue
         to do .business or attempt to do business with Endeavor and the parties believe they ma.y
         more succes&fully deal with Endenvor as Hnsldns/Rocmcr, LLC rather than u Haskinli or
         Roemer in their individual capacity.

L        WHBREAS, the Parties to 1his Agreement desire to and have a&reed to settle and resolve
         all controvcrales of every sort in dispute between them ~latios lo the Dispute&, as well as
         to memorialize their agreements regarding their respective interests in Hukins/R.oemcr,
         LLC, any other entity that the Parties may cotleotively fomi in connection with providing
         services for Endeavor, and the Parties' Duties.
J.       NOW, THEREFORE, in consideration of die foregoing recitals and tho mutual promises
         and covenants herein set forlh and for other good and valuable consideration.. tho receipt
         and sufficiency of which is hereby acknowledged by all Parties to this Agreement, it is
         agreed u follo'WI:

                                        m. AGREEMENTS
A.       PQUJeryille. With reiiard to the Development Pee, the Builder Fee, and the Management
         Fee that was or is to be pa.id to Hask.las/Roemer, LLC under the Pflugerville Agreement,
         tho Parties agree to divide and dimibute the&o fees as follows:

                             Fc:c                           Haskins   Roemer
                       1.    Development Fee                50Yo      SO%
                       2.    Builder Fee                    SO%       SO%
                      3.     Management Fee                 SO%       50%
                      4.     Jobsite Superintendent Fee     100%      0%

         Upon execution of the final Settlement Agreement, Haskins agrees to distribute to
         Roemer any unpaid portion of the previously undistributed $45,000.00 to compensate
         Roemer for any and all past monies owed to Roemer under the Pflugerville Agreement
         for work perfonned and/or monies received through August 15, 2011 and for any claims
         that Haskins bu received a greater amount in draws in connection with Pflugerville or
         any other project that preceded Pflugerville.




                                                                                     HAS022154


                                                                                                         712
 B.    BrgcHo yd l'ptprf Egdearet Pe•b. AJ comlderation for the Parties' Duties. the
       Parda aaree that Oil Brodie and all fu.ture P.ndeavor projects into which Huldns/R.oemer,
       U.C entera Into a Development Aarcea1ent. Haskins and Roemer agree to spUt the
       Development Fee, the Builder Fee, the 1obsite Superintendent Fee, and the Management
       Fee as follows:

                           Fe8                             Hoskins Roemer
                     l.    Development Fee                 SO%     50%
                     2.    Builder Fee                     70%     30%
                     3.    Mmagement Fee                   50-h    SO%
                     4.    Jobsito Superintendent Fee      100%    0%

      As ~nsldcration for the Parties' agreement that oach Party will each receive a percentage
      of tho .Dcvolopment Fee, the BuiJdu Fee 111d Maaagemcat Peo, for oach project, each
      party apos 1o ped'orm tbe r.pectlve Party'• DutJe9 md proportionate lhare of all duties
      that HuldnalRDcmer, LLC ii obligated to perform In cocmectioA with the Development
       Fee, Builder Fee, and Management Pee.

      Auy 1111d Ill reuonable aod ~ ~ inouued by either Haskins or Roemr In
      .ft&lfl1llna the O,bUptlol\l of Hasldna/Rocmer, LLC • tbo OevelopmllClt Member of the
      project ..0 bo cbarpd aaafmt 111d ICCGUlltld for In .rcladan to ~ respecdYe f'eo prior to
       df.9tribadOll. By way o f ~ In PfluprfWe the Development Pee wu paid 11p0n
       obCalnfna a comCractiocl Jou. n..toro. all expena, Incurred by HM1dns/Romner, U.C
      in obtafofns tbe COlllb'Dadoll lOlll lUCh • !111111.oility ltudiea. obetimug emldemesrt,, etc.
      lhail bis expeued apimt tha Dewlopment Fee prior to dillri!:,utlcm. Tbe Builder Fee ·U
      paid to Haski.mllloomtr. LLC tor its role u the Owaer/Buildma Member oftbe project.
      It is the cqu1valeat of a gentral contractor poution. All expcm,ca related to ill role u •
      general coat:ractar allall be eapemed 1rmn tho Bulldcr Foe prior to dlatributioo; slmilarly,
      Ibo nonmil tnd c:unmuy t:lI*1IIOS ofajc,baite S1J1erintecdaat-operalinc W1der a pneral
      !)Ontractw lhlil be expensed qainst the Jobslte sopedntoadent l!e. Finally. all expemes
      related to the post-construetlon management would be charged against the Management
      Fee.

      The Parties agrco that any brokerage fee that Haskin/Roemer, LLC is to receive wider
      any .Endeavor dc~lopment agreement, including under the Brodie As:reement, will be
      cveoly split between Haskins and Roemer.

C.    Manasc•egt Fee. As consideration for the Parties' agreement that each Party will each
      receive SO% of the Management Fee, c:11.ch Party agrees to handle 50% of all "Manager
      Duties" that Haskins/Roemer. llC is obligated to perform in coimection with any
      Proparty Management AJ*Ule11t between HasJcim/R.oc:me, LLC and Bndavor. If there
      la a dispute between the Partiea as to whetbet the other Party Is per:fbnnina his required
      duties and .the Plltlu 111'11 not able In aood faith to resolve the di1p11te, they will submit
      tho dispute to mediation, but In no event shall such dispute be used as a basis to delay or
      deny distribution in accordance with paragraph D. The Parties acknowledge that as these

                                                                                      Pagel


                                                                                    HAS022155


                                                                                                       713
       projects mature, their 01Hite Management Duties mAY decrease and the Parties may
       mutually agree to amend this par88raph in the manner set forth herein below.

 D.    llu1d2f'Baeapr. LLC Baak Aee,ggt.                        aaree
                                                      The Parties        lhat ~er WW have
      complete aceea to Ill put. preteot a.ad ftature business l'CCOfda and b.ank ~
      m.alntahled by or !ot Hastias/R.oemer, U.C., R®met/H&ak.lns, UC, Chapel Colotado,
      LLC or any o!ber entit;)I In whicb the Parties have been involved. To &cllitate this
      acceu. Huklm lball provide lhe nmne IDd ecaunt number of all financ:lll institution
      accounts lDCI •bail provide wrlt1e11 authority for 1ccea and c:opym& by Roemc:ir. Haskins,
      ho"O'nMQ', wW hive IOlc authority to write cbecb tm of the Huldns/R.oemer, LLC
               rot
      account amounts due to third parti11& !n mdberanm or my Develcpaiant Apemenl or
      Property Mlll111KDent Agrument entered into ~en HaskinslRoemer, LLC and
      BndeaYor tzd/~ foe puq,oses of WJ:itin1 checka to the Diltrl'budo.n. Accounlll. Ruldm
      aball not haw authority to write cheeks out ot rbe ~ a r . I.LC account p&yablc
      din,ctly or lodirectiy to himlolt or o.q his behalf. To tho contnry. Ill mcn1es paid to
      either Party must be paid solely uom the Dlttrl~oc Account.
      Within ten (10) days of the execution ofthls Settlement Asreemeot, HIL!lkins shall open a
      Haskirul/R.ocmer, LLC distribution account, which shall be separate ftom tho
      Haskins/Reemer, LLC account (the "Distribution Account',.

       With regard to the distribution, tbe Parties agree as follows:
       (l) Within one week of receipt, 100% of any Developer' a Fee shalJ be distributed to
      the Parties;
      (2)     Within one week of receipt, SO% of any Builder', Pee shall be distributed to the
      Parties until retainage is paid, and then the remaining balance shall be distributed
      according to the schedule outlined in the agreement with Endeavor. Both Parties will
      receive the AIA draw foon w:h month, which wm fully disclose what has been paid, and
      what is to be paid;                                                       ·
      (3)     Wbhin one week of receipt, I 00% of any management fee will be distributed to
      the Parties pursuant to the terms of this Agreement.


E.    Chapel Colorado. LLC. Haskins owns 100% of Cbape.l Colorado, LLC lllld agr~ to
      transfer SO% of his inteRst in Chapel Colorado, LLC to Roemer. Within thirty {30) days
      of the execution of tbe fuw Settlement Agreement, Roemer shall provide Haskins with
      documents sufficient to transfer SO% of Haskins' interest In Chapel Colorado, LLC to
      Roemer. Any documents Roemer provides in connection with the transfer of SO% of
      Haskins' interest in Chapel Colorado, LLC shall contain an indemnity agreement
      whereby Roemer agrees to Indemnify Haskins for any com and fees lhat Haskills incw'S
      in connection with any dispute between Roemer and his ex-wife relating to the Colorado
      Springs/ Chapel Colorado, LLC. Following such traosfcr, Roemer and Haskins shall
      each be an owner of one-half (112th) of Chapel Colorado, LLC, each sooll be entitled to
      50% of any future distribution and each shall be a co-managina member.




SETTLEM!NT AOl!EM!HT                                                             P1g114


                                                                                HAS022156


                                                                                                   714
 F.    Ipdepepdent De1J1. With the exception of Pflugerville, Brodie, Chapel Colorado and
       any cunent or future Endeavor deals. Ha.skin8'Roemer. LLC shall not pursue any futw:e
       deals. Roemer and Haskins are free to pu11Ue deau eitbcr independently or with other
       entities. Notwith!tlmding the existence of Haskins/Roemer, LLC. the Haskins/Roemer,
       LLC Operatin1 Agreement. or this Settlement Agreement, either Haskins or Roemer may
       engage in whatever activities they choose, whether the note may be competitive with
       Haskins/R.o.emer, LLC or otherwise wi1hout having or incurring any obligation to offer
       any interest in such activities to ffaslcins/Rl)emcr, LLC or any other member. Nothing in
       this Settlement Agreement or the Haskins/Roemer Operating Agreement shall prevent the
       members from enga2in2 in such activities, or require any member to J)Cffllit
       Haskins/Roemer, LLC or any other member to partJcipatc in any such activities, and as a
       materinl part of each Parties' consideration under this Settlement Agreement, each Party
       hereby waives any auc.h right or claim of participation.

      Notwithstanding tho foregoing, the Parties agree to give Endeavor the right offust refusal
      on all self-storage deals In either the Auslln or DFW SMSA. This requhcment will
      expire on Auaust 31, 2014 or one ytll' after the isswmce of a CO for any Bndeavor·
      Haskins/Roemer, LLC self-lltorase project commenced before August 31, 2014,
      whichever comes later. Each party must be copied on all correspondence. offer or
      presentadon of any deal made to Endeavor. ff Bndeavor declines to pursue such deal,
      within fourteen (14) days after same, is presented to Endeavor clthcrparty shall be ftce to
      take any such deal to 1hird-parties with no oblipdon to Haskins/Roemer, LLC or the
      other Party. If. however, Endeavor has indicated an interest in pursuing tho deal, lhe
      Parties agree that lhey will not take the deal to any tmrd-party so Jong u Endeavor
      continues to aotively pursue such deal.

G.    Brokerage Fees op Epdeayor Deals. Any brokerage fee paid to Haskilu/Roemer for
      any Endeavor deal that is not contained i'!l a development deal will be split as follows:
      70% to Roemer and 30% to Haskins.

H.    Egulty on all Endeavor Deals.       The Parties agree that all any equity intereat that
      Ha.skins/Roemer, LLC receives under any development a&reement with Eodeavcr will be
      evenly split between Haskiua and ·Roemec.

I.    Acccg to lpfol'lllatlop.   Haskins will provide Roemel' an accounting of all fees paid or to
      be paid to Haskins/Roemer, LLC in conoection with Pflugerville, Brodie and any
      Endeavor project. On all current and future deals or projects in which Haskins and
      Roeme1· both have a direct or illdirect interest, Haskins agrees to provide Roemer access
      to all records of accounting of costs, expenses, income and dislrlbutioos u requested.
      Roemer agrees to provide Hastdns with full access to infonnation upon request. includios
      but not limited to access to all feasibility studies performed by Roemer, all rent comps,
      street atlas, profonnas spreadsheet equations. reports, and raw data. Haskins agrees to
      provide Roemer with full access to information upon request including, but not limited
      to, all entitlement studies, costs projections, budgets, con.struction schedules, contractors
      contracts and other relevant data.



                                                                                     Page$


                                                                                   HAS022157


                                                                                                      71 5
 J.    NP«odMP:cnt to t•e .HyJdat'Boamcr, LLC Onerattas AaaemepJ.            Within thil'ty (30)
       days ftom the execution of the final Settlement Agreement, the Parties agree to amend
       the Haskins/Roemer, LLC Operating Agreement to include and incorporate the tcnns and
       agreements described herein, and to reflect tho.I Roemer as a manager/member with SOYo
       ownership.

 K.    Mutu11l Release, Haslcms and Roemer hereby release sod discharge each other from any
       and all claims, demands, actions, suits, and caURS of action, known or UDknown, fixed or
       contingent, liquidated or unliquidated, which each may have against the other.

 L.    Authority apd Competence. The Parties represent and wllll'ant that each ,espcctlvc:
       Party and their respective representatives:
       (a)    are legally compcrtcnt to enter Into thJs Aarcci:ncm: and
       (b)    possess the aulhorlty to enter Into this Agreement,

M.     Q,rpenblp of Claim 1. The Parties represent that they are the sole owners of the claims
       being released pursuant to this Agreement aad 1bat they have not transferred the claims to
       any third party. The Parties acknowledge that eaoh ls relying on the others representation
       of owncnhip in entcdug into this Agreement.

N,    Undcntnndipc of Am;emcpt, The Parties represent that they have read this Agreement
      prior to its ex"ution and have discussed it wi1h their .respective co11D1el and fully
      understand it. The Parties also represent that no party bu made any reprcscntetion, other
      1hao as expressly set forth herein, regarding tb!s Agreement The Putfes also understand
      that this is a full, fmal and complete release of all of their past and/or present claims
      against one another.

O.    No Admfsslops.      The Parties to this A&reement acknowledge that this Agtccm1111t is
      entered into for the 11>le purpose of settling viaorously contested chums. No 11gJCeme11t,
      statement, represeatatioa, and/or warranty contained in this Agreement is intended to be
      or should be construed u an admission of fault or liability by any party.

P.    Entire Agreement Betwgp fho Partig. The Parties hereto agree that this Agxecmeot
      and the attached exhibits contain the entire agreement between the Parties and superaedc
      any and all prior agreements, IID'ongeinents or widerslandings between lho Parties rotating
      to the subject matter hereof. No oral understanding.,, statements or promises contrary to
      the terms of this Agreement exist. This Agreement may be amended, supplemented, or
      modlficd only by written instrument signed by the Parties.

Q.    Copptnaction. This Agreement shall be consll'UCd without regard to which Party drafted
      it, and it shall be Interpreted as {f all Parties participated cquaUy in drafting the
      Agreemc.ot.

R.    Seyerability, The Wlcnforceability or invalidity, as datennined by a court of competent
      jurisdiction, of any provision of this Agreement shall no, l'Cl;lder unenforceable or invalid
      any other provision of this Agreement, and tbe rcawning provisions of this Agreement


SE'TTLEM!NT AGREEMENT ·                                                              Page 6


                                                                                    HAS022158


                                                                                                      716
       shall rcmnin in full force and ·dfect Md shall.not ba offectcd by the illeglll, invlllld, or
       unenforceable FOvldou or by. it, teYl!rll\CC here!rom. Furtbcnnote, in Ueu of such
       Illegal, invalid, or UMOUll'CC4blc provision, there shall bi, added automnticully u p11rt of
       this Agreement. DplO'rilion u shollar ID 1uch illega~ invalid, or unenfon:enble provision
       as may be posst"ble and be legal, valid, and cnforccoblc.

 S.    Governing L9)!, This ApemCllt shall be gonmed by nnd construed in accordance
       with the l•ws of the State of Texas. TI1is Agl'eaotent is made and is to be performed in
       the City of I>allu, Oellu County, Texas, and the courts of Dalles County, Texas sholl
       have sole and exclusive venue and jurisdiction over any disputes concerning this
       Agreement.
T.    Di.yputo Ro,o!yllon, The hrtiell qroe that before filialg suit ove,: 11 dispute Involving
      this Agrccment, they will Mtempt 10 resolve the dispute by telephone conferenec or mce-
      to-face confcteuee betWl!Cll·rq:11:esentatives of the Parties who have authority to settle
      such dispute.

U.    Counternart.t, This Aifl:Cmcnt may be executed in multiple eountcrparts, identically
      worded, and each such counterpart sholl constitute 11 single agreement of the Pnrtle.s.

v.    He3dln11. The beadings and titles      an,   inscrt:d only fo1· convenience and shall not be
      deemed part of tho Agraemant or taken into consideration In the lntmpmlltion or
      construction of this Agreemeot.




  £i?V.-
Edd Huklm, individually and es
Maoaging Member ofHasldnsl.Rocmer, LLC
                                                             Wesley Roemer, individually ond
                                                             os o member oflwklm/R.ocmcr,
                                                             LLC



Mich11.el 1. Lang on behalf of                               Roger A1brigbt on behalf of
Edd Haskios, lndlviduclly And as                             Wesley Roemer, individually and
Managing Member of Haskins/Roemer, UC                        IS II Jlletnber of Haskins/Roemer,
                                                             LLC




SIITTLCMENT AGREEMENT




                                                                                      HAS022159


                                                                                                      717
- - ··------- ----·                                                                                                                               r




                       'lh11II rl'muin in J'uil lirn:I.' .uiJ cill'l:11111.J ~1111111111; Ii.! nll~li:il h)' II);! illc1.,1I. hw11IIJ. ••1
                       uncnfr,n:,•nhl~· tir1>visio11 or h)' 11~ ~,vcnui.:e h.:-1'1:li11111. Hn1h:!r1111ll'~. Ill liL'U nl' ~11..,h
                       lllc.,::11. i0\•.1l1J. or 1111~11li1rcc11'1h'. pnwisilln. 1h11n: shull l'II: :sdd1:d K111nni.11lcully us tmt ni'
                       lhi:; 1\i:rcc111cn1. u pr,)~i:1io1111:. si111l1;1r 10 .,uch ill~g.il, bm1IIJ. ur 111,~nf\111.'\:ul~c pnwl.-1011
                       o.~ mny ht! J111~~1h~ llllll lic ~gal. ,~1Uu. und t'lf furc.:uhll!.

             S.       C:tl\'crnlng Will'· illi~ ,,~~'l!11wn1 ~hllll N 110,1~'1·111:J h)· mid "''m~1n1cd in :i.:curJIUl\!c
                      wi1h •h~· faw:; 11J the Stulc 111' 'fr~11~. 'l11ls Airc~1111m1 i.~ 11111<11.: und I~ 10 hll ,,.,,f,inw:11 in
                      the Cnt.

             T.       Di,wylc HnttMWR· Thi.' l':tr,ics :.ei::rcu rhnt l1t!lhro liliu1.1 :cuit 1,1\'::r ,1 Jb11utc ill\'«Jll'iol!
                      lhi~ A1J~1111:n(, tlti:}· wi11 m1c:111r1 It, re:111lw 1hll iliapule: hy 1cl-ftll:C 1:u11(i:r..-ncc1 br111'l.'.on rtllN1ilnl.:llll ol'lllll Pnrti.-i;.

             V,       Htp~Jm,~.          111~·   l1L'111lial!5 l'llld till~ :Ire 111~11nt!fl /'tlll)· rnr CQIIH'llii:n~..: nntl ~hall lhll I>.:
                      ,,~~nll!,I   l),lll 111'    1l1c 1\tffi:,·m,'III ()l' 111k1,:11 fr.to 1:umd,lcmtiun ill the htt",pn:111111111 •.•r
                      c1111,:1r111:1i11n nl'Oil~ ,\~l'l.'OIIMll,




             ftJd l·fa.Qk In~. inJi vidunl ly nnd ~~ ·
                                                                                               uJ1,r~/\ ___
                                                                                             Wc~ll.'y l{o,:mcr. lmlivi.f1~1lly 111ul
             Mttnnl:1111! ~i.-111hcrof tl~klml/R1ll.!111cr. I.I.I.'                          u~ ,11111m1l,cr,,n,~~ki11s/lt11'!111cr.
                                                                                             II C



            Mhiim11I J. f.WlU ,;11 J;;;ij;jii'ttf'-~                                         i· l{111:111~r, liulivkhmlJy 11nJ
            ~l.uutylng ~ 1.:mhcr or Ila.skiiwRo,ml(.i·. I.I .l'                              :1~ a 111,,,,h~r 111'1 luskins:'RnL'Oll.'r,
                                                                                             LU'




                                                                                                                                HAS022160


                                                                                                                                                  718